Citation Nr: 1535963	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-33 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating for hypertension, in excess of 20 percent prior to October 5, 2009 and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case has been before the Board on a separate occasion, and was remanded in September 2014 for procedural development.  Subsequent to this, the RO awarded a partial grant of the benefits sought.  As this was not a full grant, the appeal continues.  For reasons discussed below, additional evidentiary development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim has been before the Board on a previous occasion, and in September 2014, the case was remanded so that the RO could consider new evidence, submitted prior to certification to the Board, in the first instance.  Included in this was the report of a March 2013 VA examination addressing the severity of service-connected hypertension.  

The RO did review the evidence and partially granted the claim.  Indeed, a 40 percent evaluation, effective from October 5, 2009 to the present, was issued.  A "staged rating" was put into effect by this decision, as the Veteran's rating prior to October 5, 2009 remained at 20 percent.  An appropriate supplemental statement of the case was issued and the claim was recertified to the Board.  There is no issue with respect to compliance with the Board's September 2014 remand order.  

The Veteran, however, has had a significant change in his cardiovascular functioning since this time.  Indeed, in an examination offered with respect to a pending claim for entitlement to service connection for cardiovascular disease, it was noted that the Veteran experienced a myocardial infarction (MI or "heart attack") in December 2014.  The VA offered the Veteran an examination in July 2015, which did not address hypertension, but did note that the Veteran experienced a heart attack in December 2014 which required VA hospitalization.  

The claims file does not contain records from this hospitalization, which would clearly be probative given the nature of the significant cardiovascular event experienced by the Veteran.  The Board has a duty to obtain all potentially relevant records held in federal custody.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given that it is indicated that there are highly relevant records still outstanding, efforts should be made to obtain the hospitalization records from VA for December 2014.  

In addition, given that the Veteran experienced such a significant cardiovascular event in December 2014, following the obtaining of the outstanding treatment records, efforts should be made to schedule him for a comprehensive VA cardiovascular examination.  Indeed, in cases where an increase in rating is sought, the current level of disability is of paramount importance.  Given the intervening cardiovascular event occurring since the last VA examination of record (along with the records of said event), the Board is unsure as to if it has the most current evidence of the severity of the Veteran's disability.  As such, the case will be remanded so that a new, comprehensive VA examination addressing the severity of current hypertensive vascular disease can be ascertained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   In this regard, the examiner should evaluate the Veteran's blood pressure readings from his inpatient hospitalization of December 2014, and when comparing them to current and consecutive readings, should opine as to if any increase in readings associated with the MI represented a permanent worsening of hypertension or, alternatively, represented a spike in the disorder of a more acute nature.  




Accordingly, the case is REMANDED for the following action:

1.  Secure all outstanding VA treatment records pertaining to the Veteran's cardiovascular care.  Specifically, records of a four-day hospitalization at the VA Medical Center in Houston for a myocardial infarction experienced in December 2014 should be obtained and associated with the claims file.  These records should include the intensive care unit treatment reports for the four-day hospitalization, and all vital sign reports, with particular attention to blood pressure readings, should be obtained.  Should records not be found after exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA cardiovascular examination to determine the current level of severity of hypertension.  Successive blood pressure readings should be included in the narrative portion of the examination report, and the impact on daily functioning should be specifically noted.  Moreover, the examiner should expressly note that he has reviewed the hospitalization reports of December 2014, and he/she should opine as to if any increase in readings represented a chronic worsening of the hypertension (or, alternatively, were of a more acute nature given the experiencing of a cardiac event).  All conclusions contained in the narrative portion of the examination report should be fully supported by accompanying rationales.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




